                       Case 8:17-cr-00472-PX Document 519 Filed 12/06/19 Page 1 of 1

                                            UNITED STATES DISTRICT COURT
                                               DISTRICT OF MARYLAND
                                                               OFFICE OF THE CLERK

                                                                                                                      Felicia C. Cannon, Clerk of Court
                                                                                                                   Elizabeth B. Snowden, Chief Deputy
Reply to Southern Division Address                                                                                      Catherine Stavlas, Chief Deputy


                                                                   December 6, 2019


         Carrie Devorah
         1505 Crystal Drive, #303
         Arlington, VA 22202

                    Re:        Case No. PX 17-cr-0472

         Dear Counsel/Party:

                 The Clerk received your correspondence on December 3, 2019; however, it is deficient in
         the area(s) checked below and is being returned to you, at the direction of the presiding judge.


         Noncompliance with L.R. 101 or 102                                       Noncompliance with L.R. 102 and FRCivP 5
         ☐ Member of bar has not signed the document.                             ☐ Certificate of service not affixed to document.
         ☐ Business entities other than sole                                      ☐ Certificate of service not dated and/or not
             proprietorships must be represented by                                   signed.
             counsel.



         Noncompliance with L.R. 104 or 105                                       Miscellaneous
         ☐ Discovery materials should not be filed unless                         ☐ Document does not contain original signature.
             in support of a motion or by court order.
         ☐ Discovery motion filed contrary to L.R. 104.7.                         ☐ Document relates to more than one file.
                                                                                    Original and appropriate copies are required
         ☐ Motion to compel filed contrary to L.R. 104.8.                           for each file unless the cases have been
                                                                                    consolidated for all purposes.
                                                                                  ☐ Offer of judgment should not be filed with the
                                                                                    Court until it has been accepted. Fed. R. Civ.
                                                                                    P. 68.
                                                                                  ☒ Other: These documents are not related to
                                                                                    this case and will not be accepted for filing.

                                                                                     Very truly yours,

                                                                                                  /s/
                                                                                     J. Fletcher for
                                                                                     Felicia C. Cannon, Clerk
         cc: Other counsel/party
         Return pleading letter (Rev. 02/2011)


          Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
          Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                                 Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
